UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2528



DILLARD’S, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


ARLENE JOHNSON,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-2522)


Submitted:   July 29, 2005                 Decided:   August 25, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine Dudley Helms, William L. Duda, OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C., Columbia, South Carolina, for Appellant.
Allen D. Smith, Thomas K. Barlow, CHILDS & HALLIGAN, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dillard’s Incorporated appeals the district court’s order

granting summary judgment in favor of Johnson.          We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.            See Dillard’s Inc. v.

Johnson, No. CA-03-2522 (D.S.C. Nov. 5, 2004).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -